DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a base” in line 8.  It is unclear whether “a base” of line 8 is the same or different as “a base” of line 2 in claim 1.  As such the claim is indefinite for failing to distinctly claim the invention.  A base of the spiralizer accessory should be called something different so as to not be confused with a base of the food processor.  For example, in line 10 it is unclear whether “the base” is referring to the base of the food processor or the base of the spiralizer accessory.  Claims 2-8 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Regarding claim 5, it is unclear whether the spiralizer member comprises a spiralizer cone as recited in claim 5, or whether the spiralizer member is a cone.  Paragraph [0050] of the specification describes the cone as being the member of another form; however, nothing in the specification describes the member as comprising the cone as recited in claim 5.  As such the claim is indefinite for 
Claim 9 recites the limitation “a base” in line 7.  It is unclear whether “a base” of line 7 is the same or different as “a base” of line 2 in claim 9.  As such the claim is indefinite for failing to distinctly claim the invention.  A base of the spiralizer accessory should be called something different so as to not be confused with a base of the food processor.  For example, in line 9 it is unclear whether “the base” is referring to the base of the food processor or the base of the spiralizer accessory.  Claims 10-15 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 9.
Regarding claim 13, it is unclear whether the spiralizer member comprises a spiralizer cone as recited in claim 13, or whether the spiralizer member is a cone.  Paragraph [0050] of the specification describes the cone as being the member of another form; however, nothing in the specification describes the member as comprising the cone as recited in claim 5.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim 16 recites the limitation “a base” in line 7.  It is unclear whether “a base” of line 7 is the same or different as “a base” of line 2 in claim 16.  As such the claim is indefinite for failing to distinctly claim the invention.  A base of the spiralizer accessory should be called something different so as to not be confused with a base of the food processor.  For example, in line 9 it is unclear whether “the base” is referring to the base of the food processor or the base of the spiralizer accessory.  Claims 17-20 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 16.
Claim 17 recites the limitation “an upper edge of the spiralizer cone”.  It is unclear whether “an upper edge of the spiralizer cone” of claim 17 is the same or different as “an upper edge of the spiralizer cone” as recited in claim 16.  As such the claim is indefinite for failing to distinctly claim the invention.  The limitation in claim 17 should be referred to as the upper edge of the spiralizer cone since it is previously recited in claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magimix (“Spiral Expert” by Magimix, pages 1-40, December 2017, Web page retrieved from internet: <https://data2.manualslib.com/pdf7/170/16916/1691565-magimix/spiral_expert.pdf?4fb71a9569665467ed392b9e31e7bad9>) (hereinafter “Magimix”).
Regarding claim 1, Magimix discloses a food processor (page 6, figures and “food processor”), comprising:
a base having a motor mounted therein (page 8, first figure with description of “motor shaft”);
a container mounted on the base (page 6, “bowl”; page 8, figure figure);
a drive train that is coupled to the motor and extends into the container (figure 8, first figure with description of “motor shaft”);
a lid that overlies the container, the lid including a generally horizontal upper surface and a food chute that feeds into the container, the food chute extending both above and below the upper surface of the lid (page 6, “Lid”; page 8, figures 3 and 5 with corresponding description);

wherein an upper edge of the spiralizer member extends into the food chute (page 8, figures 2, 3 and 5 with corresponding description).

    PNG
    media_image1.png
    977
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    966
    849
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    975
    667
    media_image3.png
    Greyscale

Regarding claim 2, Magimix discloses wherein the drive train includes a toothed portion adjacent its upper end (see upper end of drive train as shown on page 6 and page 8, figure 1), and the spiralizer member includes a plurality of teeth on a peripheral edge thereof that engage with the toothed portion of the drive train (figure 6, peripheral edge of “3 cones”; page 8, figure 2).
Regarding claim 3, Magimix discloses wherein an upper edge of the spiralizer member extends above the toothed portion of the drive train (page 8, figure 2, metal portion of cone extends above toothed portion).
Regarding claim 4, Magimix discloses wherein the upper edge of the spiralizer member extends above a generally horizontal upper surface of the base of the spiralizer accessory (see page 8, figures 2 and 3 and page 9, figure 1, upper outer edge of metal portion of cone extends above horizontal bottom surface of base).
Regarding claim 5, Magimix discloses wherein the spiralizer member comprises a spiralizer cone with a conical surface (page 6, “3 cones” and accompanying figures).
Regarding claim 6, Magimix discloses wherein the conical surface extends below the upper surface of the base of the spiralizer accessory (page 9, figure 1, bottom conical point below top outer ledge of base).
Regarding claim 7, Magimix discloses a food pusher inserted in the food chute (page 6, pusher (black cylinder) shown in food chute of lid; page 8, figure 5), the food pusher including a beveled lower surface (page 8, figures 4 and 6).
Regarding claim 8, Magimix discloses wherein the food pusher further includes blades with beveled edges that extend from the lower surface (page 8, figure 4 and shown in contact with food in figure 6).
Regarding claim 9, Magimix discloses a food processor (page 6, figures and “food processor”), comprising:

a container mounted on the base (page 6, “bowl”; page 8, figure figure);
a drive train that is coupled to the motor and extends into the container (figure 8, first figure with description of “motor shaft”);
a lid that overlies the container, the lid including a generally horizontal upper surface and a food chute that feeds into the container (page 6, “Lid”; page 8, figures 3 and 5 with corresponding description);
a spiralizer accessory (pages 6, 8 and 9), the spiralizer accessory including a base that mounts on the container (page 6, “cone holder” with corresponding figure; page 8, figures 2, 3 and 5 with corresponding descriptions) and a rotary spiralizer member having a spiralizing blade (page 6, “3 cones” with corresponding figures; page 8, bottom paragraph “Always handle the cones with care, as the blades are very sharp.”; page 9), the spiralizer member residing in a recess in the base and engaging the drive train, such that rotation of the drive train rotates the spiralizer member (page 6, “cone holder” showing recess; page 8, figure 2; page 9, figure 3);
wherein the drive train includes a toothed portion adjacent its upper end (see upper end of drive train as shown on page 6 and page 8, figure 1), and the spiralizer member includes a plurality of teeth on a peripheral edge thereof that engage with the toothed portion of the drive train (figure 6, peripheral edge of “3 cones”; page 8, figure 2); and
wherein an upper edge of the spiralizer member extends above the toothed portion of the drive train (page 8, figure 2, metal portion of cone extends above toothed portion).
Regarding claim 10, Magimix discloses wherein an upper edge of the spiralizer member extends into the food chute (page 8, figures 2, 3 and 5 with corresponding description).
Regarding claim 11, Magimix discloses wherein the upper edge of the spiralizer member extends above a generally horizontal upper surface of the base of the spiralizer accessory (see page 8, figures 2 
Regarding claim 12, Magimix discloses wherein a lower edge of the spiralizer member extends below the upper surface of the spiralizer accessory (page 9, figure 1, bottom conical point below top outer ledge of base of spiralizer accessory).
Regarding claim 13, Magimix discloses wherein the spiralizer member comprises a spiralizer cone with a conical surface (page 6, “3 cones” and accompanying figures).
Regarding claim 14, Magimix discloses a food pusher inserted in the food chute (page 6, pusher (black cylinder) shown in food chute of lid; page 8, figure 5), the food pusher including a beveled lower surface (page 8, figures 4 and 6).
Regarding claim 15, Magimix discloses wherein the food pusher further includes blades with beveled edges that extend from the lower surface (page 8, figure 4 and shown in contact with food in figure 6).
Regarding claim 16, Magimix discloses a food processor (page 6, figures and “food processor”), comprising:
a base having a motor mounted therein (page 8, first figure with description of “motor shaft”);
a container mounted on the base (page 6, “bowl”; page 8, figure figure);
a drive train that is coupled to the motor and extends into the container (figure 8, first figure with description of “motor shaft”);
a lid that overlies the container, the lid including a generally horizontal upper surface and a food chute that feeds into the container (page 6, “Lid”; page 8, figures 3 and 5 with corresponding description);
a spiralizer accessory (pages 6, 8 and 9), the spiralizer accessory including a base with a horizontal upper surface that mounts on the container (page 6, “cone holder” with corresponding 
wherein an upper edge of the spiralizer cone extends above the upper surface of the spiralizer accessory base (page 8, figure 2 and page 9, figure 1, metal top portion of cone extends above horizontal surface of base) and a lowermost end of the spiralizer cone extends below the upper surface of the spiralizer accessory base (page 9, figure 1, bottom conical point of cone extends below upper horizontal surface of base).
Regarding claim 17, Magimix discloses wherein an upper edge of the spiralizer cone extends into the food chute (page 8, figures 2, 3 and 5 with corresponding description).
Regarding claim 18, Magimix discloses wherein the conical surface defines an angle of between about 25 and 65 degrees relative to an axis of rotation defined by the drive train (page 6, “3 cones” and corresponding figures; page 8, figure 2; page 9, figures 1-4).
 Regarding claim 19, Magimix discloses a food pusher inserted in the food chute (page 6, pusher (black cylinder) shown in food chute of lid; page 8, figure 5), the food pusher including a beveled lower surface (page 8, figures 4 and 6).
Regarding claim 20, Magimix discloses wherein the food pusher further includes blades with beveled edges that extend from the lower surface (page 8, figure 4 and shown in contact with food in figure 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fung (U.S. Patent No. 10,751,897) discloses a food processor (figure 1) comprising a base with motor (reference #12), a container (reference #28); a drive train (reference #40, 42 and 45); a lid with food chute (reference #34 and 38); and a spiralizer accessory with base (reference #30) and rotary spiralizer member/cone with blade (reference #32).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774